UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1296



HAWA DIALLO TUCKER,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-886-686)


Submitted:   September 14, 2005           Decided:   October 17, 2005


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Socheat Chea, SOCHEAT CHEA, P.C., Duluth, Georgia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Kristin K. Edison, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Hawa Diallo Tucker, a native and citizen of Guinea,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     denying       her    motion   to    reopen    immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Tucker’s motion on the alternate ground that she failed to present

clear and convincing evidence indicating a strong likelihood that

her marriage is bona fide as required by Matter of Velarde-Pacheco,

23 I. & N. Dec. 253 (B.I.A. 2002).                 Accordingly, we deny the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented      in   the

materials     before   the    court    and     argument    would     not   aid   the

decisional process.



                                                               PETITION DENIED




                                       - 2 -